United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-3825
                      ___________________________

                            Koatha Perry Broadus

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

         Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                           Submitted: July 22, 2015
                            Filed: July 24, 2015
                               [Unpublished]
                               ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
       Koatha Perry Broadus appeals the district court’s1 order affirming the denial of
supplemental security income. Upon careful consideration of Broadus’s challenges
to the residual functional capacity (RFC) determination, and de novo review of the
record, we agree with the district court that the administrative law judge’s
determination that Broadus is not disabled is supported by substantial evidence on the
record as a whole. See Lott v. Colvin, 772 F.3d 546, 548-49 (8th Cir. 2014); see also
Myers v. Colvin, 721 F.3d 521, 527 (8th Cir. 2013) (considerations in RFC
determination); Martise v. Astrue, 641 F.3d 909, 923 (8th Cir. 2011) (it is claimant’s
burden to establish RFC). The judgment of the district court is affirmed.
                        ______________________________




      1
        The Honorable Sarah W. Hays, United States Magistrate Judge for the Western
District of Missouri, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-